NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                           _______________________

                                   No. 21-2267
                             _______________________

                          UNITED STATES OF AMERICA

                                        v.
                           ISAAC BARLOW, a/k/a CHIN,
                                      Appellant
                             _______________________

                   On Appeal from the United States District Court
                            for the District of New Jersey
                        District Court No. 3-06-cr-00694-001
                  Chief District Judge: Honorable Freda L. Wolfson
                           __________________________

                    Submitted Under Third Circuit L.A.R. 34.1 (a)
                                  March 4, 2022

                Before: McKEE, AMBRO, and SMITH, Circuit Judges

                               (Filed: March 18, 2022)

                             _______________________

                                     OPINION*

                             _______________________



SMITH, Circuit Judge.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
       Isaac Barlow appeals the District Court’s order granting, in part, his Motion for

Reduction of Sentence under 18 U.S.C. § 3582(c)(1)(B). For the reasons that follow, we

will affirm.

                                             I

       In June 2007, a jury convicted Barlow of five controlled substance offenses,

including conspiracy to distribute 50 or more grams of crack cocaine. Pursuant to an

Enhanced Penalty Information filed by the government before trial, the District Court

sentenced Barlow to the statutory minimum of life imprisonment.

       Subsequently, the Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat.

2372, reduced the statutory penalties for Barlow’s offenses, and the First Step Act of

2018, Pub. L. No. 115-391, 132 Stat. 5194, made the reduced penalties retroactive.

Seeking to take advantage of these changes, Barlow filed a Motion for Reduction of

Sentence. See 18 U.S.C. § 3582(c)(1)(B). He sought a reduction to time served. At the

time, Barlow had served a little more than thirteen years of his life sentence and was 45

years old. The District Court decided Barlow’s motion without a resentencing hearing.

Although the Court denied his request for time served, it ultimately reduced Barlow’s

sentence from life imprisonment to 30 years. This timely appeal followed.

       Barlow contends the District Court’s failure to hold a resentencing hearing

violated his Fifth and Sixth Amendment rights. Additionally, he challenges the

substantive reasonableness of his new sentence.




                                             2
                                            II1

       Because the issue of whether Barlow’s Fifth and Sixth Amendment rights were

violated presents a legal question, we review de novo. See United States v. Murphy, 998

F.3d 549, 554 (3d Cir. 2021). We review the District Court’s decision to reduce a

defendant’s sentence under 18 U.S.C. § 3582(c)(1)(B) for an abuse of discretion. See

United States v. Easter, 975 F.3d 318, 324, 326 (3d Cir. 2020).

                                            III

       Barlow argues that he was entitled to an in-person resentencing hearing.

However, he did not object to the District Court’s initial notice that his motion would be

decided “on the papers” without a hearing. A35. Nor did he seek a hearing after his

presentence investigation report was updated. Regardless, a defendant moving for a

sentence reduction under the First Step Act “is not entitled to a plenary resentencing

hearing at which he would be present.” Easter, 975 F.3d at 326.

       Barlow’s claims of Fifth and Sixth Amendment violations ring equally hollow. In

Dillon v. United States, the Supreme Court pointed out that § 3582(c)(2) “does not

authorize a sentencing or resentencing proceeding,” as “it provides for the ‘modif[ication

of] a term of imprisonment.’” 560 U.S. 817, 825 (2010). “Given the limited scope and

purpose of § 3582(c),” the Supreme Court concluded that proceedings under that section




1
 The District Court had jurisdiction pursuant to 18 U.S.C. § 3582(c). We have
jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
                                          3
“do not implicate the Sixth Amendment.” Id. at 828. We conclude that Dillon forecloses

Barlow’s Sixth Amendment claim.

          Moreover, the Eighth Circuit has held that Dillon’s rationale applies with equal

weight to the Fifth Amendment right to due process. See United States v. Johnson, 703

F.3d 464, 469 (8th Cir. 2013). We agree. As our sister circuit explained, “[n]o new

deprivation of liberty can be visited upon [a defendant] by a proceeding that, at worst,

leaves his term of imprisonment unchanged.” Id. at 470. Accordingly, the District

Court’s failure to conduct a plenary resentencing did not violate Barlow’s constitutional

rights.

          Our only remaining inquiry is whether the District Court abused its discretion in

deciding to grant a reduction from life to 30 years, instead of time served. Barlow claims

that the Court erred by giving undue weight to a recent disciplinary infraction involving

possession of a dangerous weapon, which it concluded “cast[] doubt” on his claim of

being rehabilitated. A22. We see no error. In making its decision, the District Court

complied with our directive in United States v. Easter and considered “all of the

§ 3553(a) factors to the extent they [were] applicable.” 975 F.3d at 326. After fully and

meaningfully considering Barlow’s circumstances, the District Court permissibly

concluded that the circumstances of Barlow’s case reflected a “need for a greater

sentence than thirteen or so years.” A21.

                                               IV




                                               4
       Because the District Court neither violated Barlow’s constitutional rights nor

abused its discretion in reducing Barlow’s sentence, we will affirm its order reducing his

sentence to 360 months.




                                            5